                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

Pamela Rodkey and Cherie Cummings, on
behalf of themselves and all other similarly         Case No.: 3:16-cv-00311
situated employees nationwide, and on behalf
of the Ohio and Oregon Classes,                      District Judge: Thomas M. Rose

                   Plaintiffs,                       ORDER ON JOINT MOTION TO
                                                     MODIFY DEADLINES
v.

1-800 Flowers Service Support Center, Inc.,
Harry and David, LLC, and DOES 1-20,
inclusive,
                 Defendants.

_____________________________________________________________________________________


       The above-captioned matter is before this Court on the parties’ Joint Motion to Modify
Deadlines. (ECF No. 141.) Based upon the motion and all of the files herein, the Court makes the
following:
       The parties’ Motion is hereby GRANTED. Class Counsel shall move for attorneys’ fees
and costs no later than February 8, 2019. Class Counsel also shall send supplemental notice to
appropriate Settlement Class Members no later than February 11, 2019. These Settlement Class
Members shall respond to their supplemental notices no later than March 1, 2019. The parties
shall submit their joint motion for final approval of settlement no later than March 5, 2019.

DONE and ORDERED in Dayton, Ohio, this 6th day of February, 2019.



                                                     s/Thomas M. Rose
                                                     _____________________________
                                                     Judge Thomas M. Rose
                                                     United States District Court
                                                     Southern District of Ohio
